Exhibit 10.17

Annual Incentive Compensation Plan

The Annual Incentive Compensation Plan is designed as a team bonus and is not
triggered unless the Company meets or exceeds its budgeted earnings per share
for fiscal 2008 (calculated after giving effect to any bonuses accrued under the
Annual Incentive Compensation Plan).

The bonus team participants include Fletcher J. McCusker (Chief Executive
Officer), Craig A. Norris (Chief Operating Officer), Michael N. Deitch (Chief
Financial Officer) and Fred D. Furman (Executive Vice President and General
Counsel), (the “Named Executive Officers”).

Individuals of the bonus team are eligible to receive a cash bonus with a target
of 100% of the annual base salary for Mr. McCusker and 75% of the annual base
salary for each of Messrs. Norris, Deitch and Furman, if earned, that may be
paid annually to each of these executive officers. Twenty per cent of the
potential cash bonus is based on individual performance and 80% of the potential
cash bonus is based on the achievement of earnings per share measures for the
Company which have been established by the Compensation Committee, or EPS. To
the extent EPS exceeds EPS budget/target established by the Company’s board of
directors, the above listed executive officers may earn up to a maximum of 150%
of their EPS bonus prorated between the EPS budget/target and 110% of the EPS
budget/target. Payment of any cash bonus under this program will be paid only to
the extent the EPS budget/target is attained after expensing all compensation.